Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The phrase “the stationary platforms” lacks the proper antecedent basis, it appears the phrase should be changed to “the fixed platform”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan (US 10,324,184 B1).

Regarding claim 1, Duan discloses a scanning mirror assembly (Figs. 1-8B and columns 9-10) comprising: 
a micro-machined device (300) having fixed platforms (314) and a scanning platform (301) coupled to the fixed platforms by flexures (302); 
a mirror (301 is mirror) affixed to the scanning platform above the fixed platform (see Fig. 6A, 201 is affixed to above fixed platform 314); 
a stationary permanent magnet (Figs. 8A and 8B, the permanent magnet 321) positioned below the fixed platform (314); and 
a conductive coil (313) affixed to the scanning platform below the fixed platform (see 313 is below the fixed platform 314 as shown in Figs. 6C and 6D), the permanent magnet being positioned at least partially within an interior volume of the conductive coil (see Figs. 6D and 8A, also column 10, lines 54-67).

Regarding claim 2, the scanning mirror assembly of claim 1 wherein the fixed platforms (314) include a conductive path coupled to the conductive coil (see Fig. 8B, a conductive path exists as illustrated in column 10, lines 32-46).

Regarding claim 3, the scanning mirror assembly of claim 1 further comprising a magnetic permeable material (column 11, lines 9-40, the core section 311) to direct a magnetic field produced by the conductive coil (313) to the permanent magnet (321).

Regarding claim 5, the scanning mirror assembly of claim 1 further comprising a housing (312).

Regarding claim 6, the scanning mirror assembly of claim 5 wherein the stationary platforms (314) are affixed to the housing (312, see Fig. 8A).

Regarding claim 7, Duan discloses a light detection and ranging system (column 2, summary and Figs. 1-8B) comprising: 
a laser light source (Fig. 1, a laser diode module 21) to produce laser light pulses (column 7, lines 5-12) ; 
a first scanning mirror assembly (30, column 7, lines 29-47) to scan the laser light pulses in a first dimension in a field of view, wherein the first scanning mirror assembly includes a scanning platform, a conductive coil affixed to the scanning platform, and a stationary permanent magnet occupying space in an internal volume of the conductive coil (see rejection for claim 1 as set forth above);
a light sensitive device (40) to detect reflections of the laser light pulses (column 7, line 52 – column 8, line 29); and
a time-of-flight measurement circuit  (52) responsive to the light sensitive device (column 8, lines 30-46).

Regarding claim 8, the light detection and ranging system of claim 7 further comprising a second scanning mirror assembly (Fig. 5, the scanning mirror assembly 380) to scan the laser light pulses in a second dimension in the field of view (see Fig. 5).

Regarding claim 9, the light detection and ranging system of claim 8 wherein the second scanning mirror assembly (Fig. 5, 380 and column 10, lines 1-26) comprises a second scanning platform (381), a second conductive coil affixed to the second scanning platform, and a second stationary permanent magnet occupying space in an internal volume of the second conductive coil (column 10, lines 5-12).

Regarding claim 10, the light detection and ranging system of claim 8 wherein the first and second scanning mirror assemblies scan in a non-resonant motion (column 9, lines 66-67: difference configuration and column 9, lines 39-42: primary scan direction and a second scan direction).

Regarding claim 11, the light detection and ranging system of claim 7 further comprising a second scanning mirror assembly (Fig. 5, 380) to synchronously scan (by control circuitries 51, 52 and 53) with the first scanning mirror assembly (see Fig. 5, 300) and direct reflections of laser light pulses to the light sensitive device.

Regarding claim 12, the light detection and ranging system of claim 11 wherein the second scanning mirror assembly (Fig. 5, 380 and column 10, lines 1-26) comprises a second scanning platform (381), a second conductive coil affixed to the second scanning platform, and a second stationary permanent magnet occupying space in an internal volume of the second conductive coil (column 10, lines 5-12).

Regarding claim 13, the light detection and ranging system of claim 12 wherein the first and second scanning mirror assemblies scan in a non-resonant motion (column 9, lines 66-67: difference configuration and column 9, lines 39-42: primary scan direction and a second scan direction).

Regarding claim 14, the light detection and ranging system of claim 7 further comprising a magnetic permeable material (column 11, lines 9-40, the core section 311) to direct a magnetic field produced by the conductive coil (313) to the permanent magnet (321).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan.

Regarding claims 15-19, Duan discloses the claimed invention as set forth above except for third and fourth scanning mirror assemblies in addition to the first and second scanning mirrors to synchronously scan with the first and second scanning mirror assemblies and direct the reflections of the laser light pulses onto the array of light sensitive devices. 
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to add two more scanning mirrors to direct the reflections of the laser light pulses on to the array of light sensitive devices for the purpose of enhancing the quality of the image scanned as being motivated to obtain the clear and bright scanned image displayed on LiDAR system.

Regarding claim 20, the light detection and ranging system of claim 15 further comprising a control circuit to control (see Fig. 1, processor circuitry 53) angular extents and offsets of scanning mirror assembly movements. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Jackson (US 2019/0331774 A1).
Duan discloses the claimed invention as set forth above except for the scanning mirror assembly further disclose a piezoresistive position sensor.
Jackson discloses the scanning mirror assembly further comprising a piezoresistive position sensor (paras [0049], [0056], [0065]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the scanning mirror assembly to further comprise a piezoresistive position sensor as taught by Jackson so that the piezoresistive position sensor produces a voltage that represents the displacement of scanning platform and the mirror with respect to fixed platform, thus the signal can be manipulated to achieve excellent scanned images.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/506,829 (US2021/0011279 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both patent applications are claiming similar features that are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/30/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872